DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1, 3-14 and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8-9, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2019/0146594) in view of Powell et al. (US 2018/0074639) and further in view of Hori et al. (WO 2019/116490 A1)*.
*For translation purposes the examiner will refer to the equivalent document US 2020/0301547

Regarding claim 1, Nakagawa et al. disclose a capacitive motor vehicle operating system comprising a rotational-actuation device (Figure 1, 130) and a capacitive screen with an operator interface (Figure 1, 120 and paragraph [0020]), the rotational-actuation device being formed separately from the capacitive screen (Paragraph [0025], it is formed separately since it has to be attached.), the rotational-
wherein, during actuation of the device, there is an electrical connection between the operator interface of the capacitive screen and a rotatable actuation element of the device, and wherein the electrical connection is provided via the at least one electrically conductive interaction element which contacts the operator interface during rotational actuation (Figure 2 and paragraphs [0030] and [0032], where 134 and 135 are always in electrical contact with the operator interface when attached, and thus during interaction the electrical connection is provided.).  
Nakagawa et al. fail to teach that the actuation device is a pressure- and rotational-actuation device, and wherein a pressure actuation is effected substantially parallel to a rotational axis towards the capacitive screen.
Powell et al. disclose a pressure- and rotational-actuation device (Figure 7, 700. Where paragraph [0047] explains rotational actuation and paragraph [0049] explains pressure actuation [depressible].), and wherein a pressure actuation is effected substantially parallel to a rotational axis towards the capacitive screen (Figure 7 and paragraph [0049], depressing the button portion 702 which cause actuation in a direction parallel to the axis is which rotation occurs, which is towards the capacitive screen.), wherein, during actuation of the pressure and device, there is a connection between the operator interface of the capacitive screen and a rotatable actuation 
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the pressure teachings of Powell et al. in the capacitive motor vehicle operating system taught by Nakagawa et al..  The motivation to combine would have been in order to provide increased functionality and operability to control input into the system thus facilitating an increase of the ease in which the user can operate the device.
Nakagawa et al. and Powell et al. fail to teach wherein the capacitive screen detects the pressure actuation.
Hori et al. disclose wherein a capacitive screen detects pressure actuation of a pressure-and-rotational-actuation device (Paragraph [0044]).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination, the combination of Nakagawa et al. and Powell et al. performs the same function as it does separately of providing rotational and pressure input, and Hori et al. performs the same function as it does separately of providing pressure input utilizing detection by a touch panel.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 4, Nakagawa et al., Powell et al. and Hori et al. disclose the capacitive motor vehicle operating system according to claim 1, wherein the pressure- and rotational-actuation device has at least one force transmission element which cooperates with the interaction element (Powell et al.: Paragraph [0049] discloses a spring which is a force transmission element which cooperates with the interaction element.).  

Regarding claim 5, Nakagawa et al., Powell et al. and Hori et al. disclose the capacitive motor vehicle operating system according to claim 1, wherein, during actuation of the pressure- and rotational-actuation device, the at least one interaction element experiences a change in position relative to the operator interface of the capacitive screen (Powell et al.: Figure 7, the interaction elements 726 experiences a change in position [rotationally] relative to the operator interface of the capacitive screen).  

Regarding claim 6, Nakagawa et al., Powell et al. and Hori et al. disclose the capacitive motor vehicle operating system according to claim 5, wherein the relative 

Regarding claim 8, Nakagawa et al., Powell et al. and Hori et al. disclose the capacitive motor vehicle operating system according to claim 1, wherein the at least one interaction element is at least one of elastic, mechanically biased, and electromagnetically biased (Nakagawa et al.: Figures 1 and 2, where the interaction element 134/135 is mechanically biased when attached to the surface of capacitive touchscreen.).  

Regarding claim 9, Nakagawa et al., Powell et al. and Hori et al. disclose the capacitive motor vehicle operating system according to claim 1, wherein the motor vehicle operating system comprises a rotary encoder (Powell et al.: Paragraph [0047], rotary encoder.), via which the rotational angle of the pressure- and rotational-actuation device during a rotational actuation can be detected (Powell et al.: Paragraph [0047], the rotary encoder detects the rotational angle [angular position] during a rotational actuation.).  

Regarding claim 11, Nakagawa et al., Powell et al. and Hori et al. disclose the capacitive motor vehicle operating system according to claim 1, wherein the capacitive screen has at least one display area which is assigned to the pressure- and rotational-

Regarding claim 12, Nakagawa et al., Powell et al. and Hori et al. disclose the capacitive motor vehicle operating system according to claim 1, wherein the pressure- and rotational-actuation device is formed ring-shaped (Nakagawa et al.: Figures 1 and 2 show 130 is ring shaped.), wherein the pressure- and rotational-actuation device comprises a stationary base and an actuation element displaceable with respect to the base (Powell et al: Figure 7 shows stationary base 706 {see paragraph [0047]} and actuation element 702 {see paragraph [0049]}.).  

Regarding claim 17, please refer to the rejections of claims 1 and 11, and furthermore Powell et al. also disclose wherein the at least one display area is provided within the ring-shaped pressure- and rotational-actuation device (Figure 1A).

Regarding claim 18, this claim is rejected under the same rationale as claim 1.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2019/0146594) in view of Powell et al. (US 2018/0074639) and further in view of Hori et al. (WO 2019/116490 A1)* and Aubry et al. (FR 3056475).

Regarding claim 3, Nakagawa et al., Powell et al. and Hori et al. disclose the capacitive motor vehicle operating system according to claim 1.
Nakagawa et al., Powell et al. and Hori et al. fail to specifically teach wherein the interaction element comprises at least one of several interaction elements and several interaction element sections, via which the rotational angle of the pressure- and rotational-actuation device can be detected, wherein the at least one of several interaction elements and several interaction element sections can be actuated separately from each other and via which the rotational angle of the pressure-and rotational-actuation device can be detected, wherein the at least one of several interaction elements and several interaction element sections each comprise a haptic feedback structure.  
Aubry et al. in Figs. 1-7b discloses a capacitive motor vehicle operating system wherein an interaction element comprises at least one of several interaction elements (4, 6, and 4/6, See Fig. 3) and several interaction element sections (sections corresponding to 4, 6, and 4/6, See Fig. 3), via which the rotational angle of the pressure- and rotational-actuation device (2) can be detected (See marking 124, 134, and 167) wherein the at least one of several interaction elements (4, 6, and 4/6, See Fig. 3) and several interaction element sections (sections corresponding to 4, 6, and 4/6, See Fig. 3) can be actuated separately from each other and via which the rotational angle of the pressure- and rotational-actuation device can be detected (See marking 124), wherein the at least one of several interaction elements and several interaction element sections each comprise a haptic feedback structure (material enabling haptic vibration, See marking  202). 

Aubry et al. teaches the substituted structure of the interaction elements, and the function was known in the art to provide input into the system.
Nakagawa et al., Powell et al. and Hori et al.’s arrangement could have been substituted with the interaction elements arrangement of Aubry et al., and the results would have been predictable and resulted in providing input into the system.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 13, Nakagawa et al., Powell et al. and Hori et al. disclose the capacitive motor vehicle operating system according to claim 1.
Nakagawa et al., Powell et al. and Hori et al. fail to explicitly teach wherein the motor vehicle operating system is formed to detect pressure actuation of the pressure- and rotational-actuation device by means of the capacitive screen in a capacitive manner.  
Aubry et al. disclose wherein a motor vehicle operating system is formed to detect pressure actuation of a pressure- and rotational-actuation device by means of the capacitive screen in a capacitive manner (Figures 1-7b, See marking 102, by detecting the variation in capacitance the system will detect a pressure corresponding to a user’s finger).  

Aubry et al. teaches the substituted structure of the pressure actuation detection, and the function was known in the art to provide input into the system.
Nakagawa et al., Powell et al. and Hori et al.’s arrangement could have been substituted with the pressure actuation detection arrangement of Aubry et al. in which the pressure actuation of a pressure- and rotational-actuation device is detected by means of the capacitive screen in a capacitive manner, and the results would have been predictable and resulted in providing input into the system.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2019/0146594) in view of Powell et al. (US 2018/0074639) and further in view of Hori et al. (WO 2019/116490 A1)* and Bouaziz (US 2015/0234418).

Regarding claim 7, Nakagawa et al., Powell et al. and Hori et al. disclose the capacitive motor vehicle operating system according to claim 1.
Nakagawa et al., Powell et al. and Hori et al. fail to teach wherein the at least one interaction element is formed by at least one magnet.  
Bouaziz in [0034] and Fig. 1 teaches wherein at least one interaction element (10) is formed by at least one magnet (18). 


Regarding claim 10, Nakagawa et al., Powell et al. and Hori et al. disclose the capacitive motor vehicle operating system according to claim 9.
Nakagawa et al., Powell et al. and Hori et al. fail to explicitly teach wherein the rotary encoder comprises at least one of an optical sensor, a Hall effect sensor, and an inductive coil.  
Bouaziz in [0034] and Fig. 1 teaches wherein the rotary encoder (16, 18) comprises an optical sensor, a Hall effect sensor and/or an inductive coil (See “hall sensor,” [0034]). This is taught in order to provide operable position sensing of the rotary device. 
Therefore, it would have been obvious to “one ordinary skill” in the art before the effective filing date of the claimed invention to implement the rotary encoder taught by the combination of Nakagawa et al., Powell et al. and Hori et al. with the configuration in Bouaziz. The motivation to combine would have been in order to provide operable position sensing of the rotary device. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2019/0146594) in view of Powell et al. (US 2018/0074639) and further in view of Hori et al. (WO 2019/116490 A1)* and Jaeger et al. (US 2008/0238879).

Regarding claim 14, Nakagawa et al., Powell et al. and Hori et al. disclose the capacitive motor vehicle operating system according to claim 1.
Nakagawa et al., Powell et al. and Hori et al. fail to teach wherein the entire pressure- and rotational-actuation device is laterally immobile in a plane spanned by the screen.  
Jaeger et al. disclose wherein an entire pressure- and rotational-actuation device is laterally immobile in a plane spanned by the screen (Figure 6 and paragraph [0079] show/explain that there is a grooved recess 57 in which the pressure- and rotational-actuation device fits into, where the entire device thus cannot be moved in a plane spanned by the screen, i.e. is laterally immobile.).  
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the recess teachings of Jaeger et al. in the capacitive motor vehicle operating system taught by the combination of Nakagawa et al., Powell et al. and Hori et al.  The motivation to combine would have been in order to provide an area in which the device is immobile thus facilitating more controlled interaction for a user when the user cannot look at the device such as while driving the motor vehicle.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
18 January 2022